Stephens, J.
1. The exception to the direction of the verdict being contained only in the bill of exceptions, and the bill of exception not having been presented for approval within the required time thereafter, this exception cannot be considered.
2. The exception to the overruling of the motion for a new trial is without merit, since the motion is based only upon the general grounds, and the *190evidence authorizes the inference that the plaintiff was justified in rescinding the contract of sale, upon the ground of fraud on the part of the defendant, and otherwise supports the verdict rendered for the plaintiff for the amount of damages claimed by him as resulting from the fraudulent conduct of the defendant.
Decided February 10, 1922.
Attachment; from Laurens superior court — Judge Kent. March 26, 1921.
T. E. Hightower, for plaintiff in error.

Judgment affirmed.


Jenkins, P. J., and Hill, J., concur.